DETAILED ACTION (Notice of Allowance)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (RCE) was filed under the requirements of Quick Path IDS path 2 (QPIDS path 2; see the PTO-2300 and communications mailed 5/14/2022) -  which required reopening, necessitated by the submitted amendment to the application. Accordingly, the RCE under 37 CFR 1.114 filed together with the IDS has been automatically entered. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114, and Applicant's submission filed on May 4, 2022 has been entered and fully considered.
Examiner's Comments
Claims 3-6 and 9 have been canceled by the amendment of 5/4/2022, and new claims 10-23 introduced.  The claimed invention - as claimed in claims 1, 2, 7, 8, and 10-23 - has been examined on the merits and found to be allowable.  Please refer to the previous Notice of Allowance for all other information not provided herein, including cited relevant prior art.

Information Disclosure Statement
The information disclosure statement of 5/4/2022 has been considered by the Examiner and an Examiner-initialed copy of the IDS has been placed in the application file as included with the PTO-2300 communications of 5/17/2022.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as instantly claimed is drawn to a method of making a composition comprising a multicomponent combination - of kava (Piper methysticum) and cytidine diphosphate choline (CDP choline):
(i) consisting essentially thereof (claims 10+), or
(ii) further comprising stearate and silicate, or 
(iii) further comprising sakae naa, 
in one of a solid or liquid dietary supplement form. The prior art of Kramer et al (US-2020/0405662-A1; cited on 5/4/2022 IDS) is considered the closest art, teaching compositions comprising kava (Piper methysticum) and/or cytidine diphosphate choline (CDP choline), however the prior art, including Kramer ‘662, does not teach or reasonably suggest kava:CDP choline compositions consisting essentially thereof or compositions further comprising stearate, silicate, and/or sakae naa, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 7,  8, and 10-23 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655